The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 29, 2014

                                     No. 04-14-00697-CR

                                       Leslie COLLINS,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR8675
                          Honorable Melisa Skinner, Judge Presiding


                                        ORDER
        On December 18, 2014, appellant, Leslie D. Collins, filed a pro se motion to dismiss her
appeal. The motion is signed only by Collins and is not signed by her court-appointed appellate
attorney. A voluntary motion to dismiss a criminal appeal must be signed by appellant and her
attorney. TEX. R. APP. P. 42.2(a). Accordingly we deny the motion without prejudice to the
refiling of a motion that complies with the Texas Rules of Appellate Procedure.

        We further order the clerk of this court to send a copy of this order to appellant and to
the attorneys of record.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court